We do not see that the defendant corporation neglected to do anything in the case in which *Page 629 
it was garnished, which it was its duty to do for the protection of the plaintiff's assignee. Confessedly it laid before the Justice Court, in due season, in its affidavits, the facts as they existed, for the court to decide upon them whether it was chargeable as garnishee. The court decided that it was, and charged it accordingly. If the decision was erroneous, the error is attributable not to the defendant, but to the court, and the defendant ought not to suffer for it. But the defendant will have to suffer for it, if it is held in this suit, for, being charged, it was obliged to pay the debt sued for in the former action, and now, if it is held, it will have to pay it over again.
The assignee contends that the defendant ought to be held for two reasons. The first is that the defendant in its conduct as garnishee was guilty of laches or negligence in this, that it was authorized to defend the action in which it was garnished, in behalf and in the name of the defendant in that action, and, if it had done so, might have appealed, and had the error of the Justice Court corrected on appeal. We think, however, that the purpose of the provision of the statute referred to was to confer a privilege, not to impose a duty. Originally the action could not be commenced by garnishment unless the defendant was out of the State. The garnishee was doubtless permitted to appear for the defendant for his protection in his absence, but he was only permitted, not obliged, to appear for him. His duty was and is simply to make affidavit showing whether, when the writ was served, he had any personal estate of the defendant in his hands; and if he does this fully and seasonably, we do not see how he can be deemed guilty of laches or negligence because he does not gratuitously undertake the defence of the action. He has the right to presume that the court, appointed by law to determine whether he is chargeable or not, will correctly perform its duty when it has the facts before it. It was rather for the assignee, who was cognizant of the action, than the defendant, to look out for the court.
The second reason is, that the assignee was not a party to the former action, and, therefore, is not bound by any judgment rendered in it. If the assignee had become the legal as well as the equitable owner of the assigned debt by the assignment, this *Page 630 
reason would certainly be cogent, and perhaps conclusive. But the assignee did not become the legal owner. His title remained imperfect, a mere equity. The legal title still continued in the original creditor, and the original creditor was a party to the action in which the defendant was charged as garnishee. It is the original creditor, and not the assignee, who is plaintiff in the present action; the assignee prosecutes through him now it is true that the law courts have rather illogically undertaken to protect the equity of the assignee, but they will not give protection if they cannot do so without wronging a debtor who is himself in no fault. Here the debtor is in no fault; he has as strong an equity as the plaintiff, and he has, besides, the defence that he has paid the debt by compulsion of law. The exceptions must therefore be sustained, and the case remitted for a new trial.
Exceptions sustained.